¶10 (dissenting) — On this record, I find insufficient evidence to support a violation of the voyeurism statute and would reverse.
Schultheis, A.C.J.
*649¶11 When interpreting a statute, the court looks to its plain meaning. State v. Cromwell, 157 Wn.2d 529, 534, 140 P.3d 593 (2006). For nontechnical and undefined terms, we can rely on dictionary definitions to determine their meaning. McClarty v. Totem Elec., 157 Wn.2d 214, 225, 137 P.3d 844 (2006). “If a statute is ambiguous, the rule of lenity requires us to interpret the statute in favor of the defendant absent legislative intent to the contrary.” State v. Jacobs, 154 Wn.2d 596, 601, 115 P.3d 281 (2005).
¶12 “Brief” is defined as either (a) not enduring long: markedly limited in duration or (b) of limited extent. Webster’s Third New International Dictionary 277 (1993). The phrase “more than a brief period of time” is ambiguous. As it is susceptible to more than one meaning, the phrase must be strictly construed against the State and in favor of Michael Fleming. See State v. Gore, 101 Wn.2d 481, 485-86, 681 P.2d 227 (1984).
¶13 Here, the State’s evidence showed that Rose Marie Hone, using the toilet, looked up and saw Mr. Fleming starring down at her, whereupon she immediately pulled up her pants, yelled, and ran out of the ladies’ rest room. Even viewing the evidence in a light most favorable to the State, all that can be said as to the incident’s duration was, as Ms. Hone put it, “so fast.” Report of Proceedings (June 21, 2005) at 7, 8. Construing the statute’s language in favor of Mr. Fleming, the rule of lenity requires us to interpret the phrase “more than a brief period of time” as contemplating more than the brief encounter established by the State here. Accordingly, I would reverse the conviction and dismiss the charge against Mr. Fleming.